     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 1 of 15 Page ID #:65



1     GREENBERG TRAURIG, LLP
2     Karin L. Bohmholdt (SBN 234929)
      bohmholdtk@gtlaw.com
3     Blakeley S. Oranburg (SBN 309732)
4     oranburgb@gtlaw.com
      1840 Century Park East, Suite 1900
5     Los Angeles, California 90067
6     Telephone: (310) 586-7700
      Facsimile: (310) 586-7800
7
8     Attorneys for Defendant
      JPMorgan Chase Bank, N.A.
9
      THE PORTNOY LAW FIRM
10
      Lesley F. Portnoy (SBN 304851)
11    Nathaniel M. Goldstein (SBN 293855)
      info@portnoylaw.com
12
      1800 Century Park East, Suite 600
13    Los Angeles, California 90067
      Telephone: (310) 692-8883
14
15    Attorneys for Plaintiff
16                                    UNITED STATES DISTRICT COURT
17
                                     CENTRAL DISTRICT OF CALIFORNIA
18
                                           WESTERN DIVISION
19
      YAFFA BASSON, an individual,                    CASE NO. 2:21-cv-01647-GW-PLA
20
                                                      Hon. George H. Wu
21                      Plaintiff,                    [Magistrate Judge Paul L. Abrams]
22
              v.                                      [PROPOSED] STIPULATED
23                                                    PROTECTIVE ORDER
24    JPMORGAN CHASE BANK, N.A., a national
      banking association; RUTH SALMAN, an
25    individual; DIANE DINA DETOLVE, an
26    individual; and DOES 1-10, inclusive,
                                                      State Case Filed: December 28, 2020
                                                      Action Removed: February 22, 2021
27                      Defendants.
28

                              [PROPOSED] STIPULATE PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 2 of 15 Page ID #:66



1     1.      GENERAL
2             1.1 Purposes and Limitations. Discovery in this action is likely to involve
3     production of confidential, proprietary, or private information for which special protection
4     from public disclosure and from use for any purpose other than prosecuting this litigation
5     may be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6     enter the following Stipulated Protective Order. The parties acknowledge that this Order
7     does not confer blanket protections on all disclosures or responses to discovery and that
8     the protection it affords from public disclosure and use extends only to the limited
9     information or items that are entitled to confidential treatment under the applicable legal
10    principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11    Stipulated Protective Order does not entitle them to file confidential information under
12    seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
13    standards that will be applied when a party seeks permission from the court to file material
14    under seal.
15            1.2 Good Cause Statement. This action is likely to involve personal financial
16    information, valuable research, development, commercial, financial, technical and/or
17    proprietary information for which special protection from public disclosure and from use
18    for any purpose other than prosecution of this action is warranted. Such confidential and
19    proprietary materials and information consist of, among other things, confidential business
20    or financial information, private personal information, information regarding confidential
21    business practices, or other confidential research, development, or commercial
22    information (including information implicating privacy rights of third parties),
23    information otherwise generally unavailable to the public, or which may be privileged or
24    otherwise protected from disclosure under state or federal statutes, court rules, case
25    decisions, or common law. Accordingly, to expedite the flow of information, to facilitate
26    the prompt resolution of disputes over confidentiality of discovery materials, to
27    adequately protect information the parties are entitled to keep confidential, to ensure that
28    the parties are permitted reasonable necessary uses of such material in preparation for and
                                                   1
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 3 of 15 Page ID #:67



1     in the conduct of trial, to address their handling at the end of the litigation, and serve the
2     ends of justice, a protective order for such information is justified in this matter. It is the
3     intent of the parties that information will not be designated as confidential for tactical
4     reasons and that nothing be so designated without a good faith belief that it has been
5     maintained in a confidential, non-public manner, and there is good cause why it should
6     not be part of the public record of this case.
7     2.      DEFINITIONS
8             2.1 Action: Yaffa Basson V. JPMorgan Chase Bank, N.A., Ruth Salman, Diane
9     Dina Detolve, Case No. 2:21-cv-01647
10            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
11    information or items under this Order.
12            2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
13            generated, stored or maintained) or tangible things that qualify for protection under
14    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15    Statement.
16            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
17    support staff).
18            2.5 Designating Party: a Party or Non-Party that designates information or items
19    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20            2.6 Disclosure or Discovery Material: all items or information, regardless of the
21    medium or manner in which it is generated, stored, or maintained (including, among other
22    things, testimony, transcripts, and tangible things), that are produced or generated in
23    disclosures or responses to discovery in this matter.
24            2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
25    to the litigation who has been retained by a Party or its counsel to serve as an expert
26    witness or as a consultant in this Action.
27            2.8 House Counsel: attorneys who are employees of a party to this Action. House
28    Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                 2
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 4 of 15 Page ID #:68



1             2.9 Non-Party: any natural person, partnership, corporation, association, or other
2     legal entity not named as a Party to this action.
3             2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
4     Action but are retained to represent or advise a party to this Action and have appeared in
5     this Action on behalf of that party or are affiliated with a law firm that has appeared on
6     behalf of that party, including support staff.
7             2.11 Party: any party to this Action, including all of its officers, directors,
8     employees, consultants, retained experts, and Outside Counsel of Record (and their
9     support staffs).
10            2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
11    Material in this Action.
12            2.13 Professional Vendors: persons or entities that provide litigation support
13    services (e.g., photocopying, videotaping, translating, preparing exhibits or
14    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15    their employees and subcontractors.
16            2.14 Protected Material: any Disclosure or Discovery Material that is designated as
17    “CONFIDENTIAL.”
18            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
19    Producing Party.
20    3.      SCOPE
21            The protections conferred by this Stipulation and Order cover not only Protected
22    Material (as defined above), but also (1) any information copied or extracted from
23    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24    Material; and (3) any testimony, conversations, or presentations by Parties or their
25    Counsel that might reveal Protected Material.
26            Any use of Protected Material at trial shall be governed by the orders of the trial
27    judge. This Order does not govern the use of Protected Material at trial.
28
                                             3
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 5 of 15 Page ID #:69



1     4.      DURATION
2             Once a case proceeds to trial, all of the court-filed information to be introduced that
3     was previously designated as confidential or maintained pursuant to this protective order
4     becomes public and will be presumptively available to all members of the public,
5     including the press, unless compelling reasons supported by specific factual findings to
6     proceed otherwise are made to the trial judge in advance of the trial. See Kamakana v.
7     City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
8     cause” showing for sealing documents produced in discovery from “compelling reasons”
9     standard when merits-related documents are part of court record). Accordingly, the terms
10    of this protective order do not extend beyond the commencement of the trial.
11    5.      DESIGNATING PROTECTED MATERIAL
12            5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
13    Party or Non-Party that designates information or items for protection under this Order
14    must take care to limit any such designation to specific material that qualifies under the
15    appropriate standards. The Designating Party must designate for protection only those
16    parts of material, documents, items, or oral or written communications that qualify so that
17    other portions of the material, documents, items, or communications for which protection
18    is not warranted are not swept unjustifiably within the ambit of this Order.
19            Mass, indiscriminate, or routinized designations are prohibited. Designations that
20    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
21    to unnecessarily encumber the case development process or to impose unnecessary
22    expenses and burdens on other parties) may expose the Designating Party to sanctions.
23            If it comes to a Designating Party’s attention that information or items that it
24    designated for protection do not qualify for protection, that Designating Party must
25    promptly notify all other Parties that it is withdrawing the inapplicable designation.
26            5.2 Manner and Timing of Designations. Except as otherwise provided in this Order
27    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
28
                                            4
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 6 of 15 Page ID #:70



1     Disclosure or Discovery Material that qualifies for protection under this Order must be
2     clearly so designated before the material is disclosed or produced.
3             Designation in conformity with this Order requires:
4             (a) for information in documentary form (e.g., paper or electronic documents, but
5     excluding transcripts of depositions or other pretrial or trial proceedings), that the
6     Producing Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter
7     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
8     portion or portions of the material on a page qualifies for protection, the Producing Party
9     also must clearly identify the protected portion(s) (e.g., by making appropriate markings
10    in the margins).
11            A Party or Non-Party that makes original documents available for inspection need
12    not designate them for protection until after the inspecting Party has indicated which
13    documents it would like copied and produced. During the inspection and before the
14    designation, all of the material made available for inspection shall be deemed
15    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16    copied and produced, the Producing Party must determine which documents, or portions
17    thereof, qualify for protection under this Order. Then, before producing the specified
18    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
19    that contains Protected Material. If only a portion or portions of the material on a page
20    qualifies for protection, the Producing Party also must clearly identify the protected
21    portion(s) (e.g., by making appropriate markings in the margins).
22            (b) for testimony given in depositions that the Designating Party identify the
23    Disclosure or Discovery Material on the record, before the close of the deposition.
24            (c) for information produced in some form other than documentary and for any
25    other tangible items, that the Producing Party affix in a prominent place on the exterior of
26    the container or containers in which the information is stored the legend
27    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
28    the Producing Party, to the extent practicable, shall identify the protected portion(s).
                                                    5
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 7 of 15 Page ID #:71



1             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
2     designate qualified information or items does not, standing alone, waive the Designating
3     Party’s right to secure protection under this Order for such material. Upon timely
4     correction of a designation, the Receiving Party must make reasonable efforts to assure
5     that the material is treated in accordance with the provisions of this Order.
6     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
7             6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
8     confidentiality at any time that is consistent with the Court’s Scheduling Order.
9             6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
10    process under Local Rule 37-1, et seq. Any discovery motion must strictly comply with
11    the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
12            6.3 Burden. The burden of persuasion in any such challenge proceeding shall be on
13    the Designating Party. Frivolous challenges, and those made for an improper purpose
14    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
15    the Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
16    the confidentiality designation, all parties shall continue to afford the material in question
17    the level of protection to which it is entitled under the Producing Party’s designation until
18    the Court rules on the challenge.
19    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
20            7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed
21    or produced by another Party or by a Non-Party in connection with this Action only for
22    prosecuting, defending, or attempting to settle this Action. Such Protected Material may
23    be disclosed only to the categories of persons and under the conditions described in this
24    Order. When the Action has been terminated, a Receiving Party must comply with the
25    provisions of section 13 below (FINAL DISPOSITION).
26            Protected Material must be stored and maintained by a Receiving Party at a location
27    and in a secure manner that ensures that access is limited to the persons authorized under
28    this Order.
                                            6
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 8 of 15 Page ID #:72



1             7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
2     ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
3     may disclose any information or item designated “CONFIDENTIAL” only to:
4             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
5     employees of said Outside Counsel of Record to whom it is reasonably necessary to
6     disclose the information for this Action;
7             (b) the officers, directors, and employees (including House Counsel) of the
8     Receiving Party to whom disclosure is reasonably necessary for this Action;
9             (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
10    reasonably necessary for this Action and who have signed the “Acknowledgment and
11    Agreement to Be Bound” (Exhibit A);
12            (d) the Court and its personnel;
13            (e) court reporters and their staff;
14            (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
15    whom disclosure is reasonably necessary for this Action and who have signed the
16    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17            (g) the author or recipient of a document containing the information or a custodian
18    or other person who otherwise possessed or knew the information;
19            (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
20    whom disclosure is reasonably necessary provided: (1) the deposing party requests that
21    the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
22    to keep any confidential information unless they sign the “Acknowledgment and
23    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
24    or ordered by the Court. Pages of transcribed deposition testimony or exhibits to
25    depositions that reveal Protected Material may be separately bound by the court reporter
26    and may not be disclosed to anyone except as permitted under this Stipulated Protective
27    Order; and
28
                                             7
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 9 of 15 Page ID #:73



1             (i) any mediator or settlement officer, and their supporting personnel, mutually
2     agreed upon by any of the parties engaged in settlement discussions.
3     8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
4             OTHER LITIGATION
5             If a Party is served with a subpoena or a court order issued in other litigation that
6     compels disclosure of any information or items designated in this Action as
7     “CONFIDENTIAL,” that Party must:
8             (a) promptly notify in writing the Designating Party. Such notification shall include
9     a copy of the subpoena or court order;
10            (b) promptly notify in writing the party who caused the subpoena or order to issue
11    in the other litigation that some or all of the material covered by the subpoena or order is
12    subject to this Protective Order. Such notification shall include a copy of this Stipulated
13    Protective Order; and
14            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
15    Designating Party whose Protected Material may be affected.
16            If the Designating Party timely seeks a protective order, the Party served with the
17    subpoena or court order shall not produce any information designated in this action as
18    “CONFIDENTIAL” before a determination by the court from which the subpoena or
19    order issued, unless the Party has obtained the Designating Party’s permission. The
20    Designating Party shall bear the burden and expense of seeking protection in that court of
21    its confidential material and nothing in these provisions should be construed as
22    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
23    from another court.
24    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25            PRODUCED IN THIS LITIGATION
26            (a) The terms of this Order are applicable to information produced by a Non-Party
27    in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
28    Parties in connection with this litigation is protected by the remedies and relief provided
                                                      8
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 10 of 15 Page ID #:74



1     by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
2     from seeking additional protections.
3              (b) In the event that a Party is required, by a valid discovery request, to produce a
4     Non-Party’s confidential information in its possession, and the Party is subject to an
5     agreement with the Non-Party not to produce the Non-Party’s confidential information,
6     then the Party shall:
7                 (1) promptly notify in writing the Requesting Party and the Non-Party that some
8     or all of the information requested is subject to a confidentiality agreement with a Non-
9     Party;
10                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
11    Order in this Action, the relevant discovery request(s), and a reasonably specific
12    description of the information requested; and
13                (3) make the information requested available for inspection by the Non-Party, if
14    requested.
15             (c) If the Non-Party fails to seek a protective order from this Court within 14 days
16    of receiving the notice and accompanying information, the Receiving Party may produce
17    the Non-Party’s confidential information responsive to the discovery request. If the Non-
18    Party timely seeks a protective order, the Receiving Party shall not produce any
19    information in its possession or control that is subject to the confidentiality agreement
20    with the Non-Party before a determination by the Court. Absent a court order to the
21    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
22    Court of its Protected Material.
23    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25    Protected Material to any person or in any circumstance not authorized under this
26    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
27    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
28    unauthorized copies of the Protected Material, (c) inform the person or persons to whom
                                                  9
                       [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 11 of 15 Page ID #:75



1     unauthorized disclosures were made of all the terms of this Order, and (d) request such
2     person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
3     attached hereto as Exhibit A.
4     11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
5             PROTECTED MATERIAL
6             When a Producing Party gives notice to Receiving Parties that certain inadvertently
7     produced material is subject to a claim of privilege or other protection, the obligations of
8     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
9     This provision is not intended to modify whatever procedure may be established in an e-
10    discovery order that provides for production without prior privilege review. Pursuant to
11    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
12    effect of disclosure of a communication or information covered by the attorney-client
13    privilege or work product protection, the parties may incorporate their agreement in the
14    stipulated protective order submitted to the Court.
15    12.     MISCELLANEOUS
16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
17    to seek its modification by the Court in the future.
18            12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
19    Order, no Party waives any right it otherwise would have to object to disclosing or
20    producing any information or item on any ground not addressed in this Stipulated
21    Protective Order. Similarly, no Party waives any right to object on any ground to use in
22    evidence of any of the material covered by this Protective Order.
23            12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
24    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
25    under seal pursuant to a court order authorizing the sealing of the specific Protected
26    Material at issue; good cause must be shown in the request to file under seal. If a Party’s
27    request to file Protected Material under seal is denied by the Court, then the Receiving
28
                                            10
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 12 of 15 Page ID #:76



1     Party may file the information in the public record unless otherwise instructed by the
2     Court.
3     13.      FINAL DISPOSITION
4              After the final disposition of this Action, within 60 days of a written request by the
5     Designating Party, each Receiving Party must return all Protected Material to the
6     Producing Party or destroy such material. As used in this subdivision, “all Protected
7     Material” includes all copies, abstracts, compilations, summaries, and any other format
8     reproducing or capturing any of the Protected Material. Whether the Protected Material is
9     returned or destroyed, the Receiving Party must submit a written certification to the
10    Producing Party (and, if not the same person or entity, to the Designating Party) by the 60
11    day deadline that (1) identifies (by category, where appropriate) all the Protected Material
12    that was returned or destroyed, and (2) affirms that the Receiving Party has not retained
13    any copies, abstracts, compilations, summaries or any other format reproducing or
14    capturing any of the Protected Material. Notwithstanding this provision, counsel are
15    entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
16    hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
17    reports, attorney work product, and consultant and expert work product, even if such
18    materials contain Protected Material. Any such archival copies that contain or constitute
19    Protected Material remain subject to this Protective Order as set forth in Section 4
20    (DURATION).
21    14.      VIOLATION OF ORDER
22             Any violation of this Order may be punished by any and all appropriate measures
23    including, without limitation, contempt proceedings and/or monetary sanctions.
24             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
25
26
27
28
                                             11
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 13 of 15 Page ID #:77



1                                             Respectfully submitted,
2     Dated: March 19, 2021                   GREENBERG TRAURIG, LLP
3
4                                       By:   /s/ Karin L. Bohmholdt
                                              Karin L. Bohmholdt
5                                             Blakeley S. Oranburg
6                                             Attorneys for Defendant
                                              JPMorgan Chase Bank, N.A.
7
8     Dated: March 19, 2021                   THE PORTNOY LAW FIRM
9
10                                      By:   /s/ Lesley F. Portnoy
                                              Lesley F. Portnoy
11                                            Attorneys for Plaintiff
12
                                        ECF CERTIFICATION
13
              Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that Lesley Portnoy, on
14
      whose behalf this filing is jointly submitted, has concurred in this filing’s content and has
15
      authorized me to file this document.
16
17
                                          By: /s/ Karin L. Bohmholdt
18                                            Karin L. Bohmholdt
19
20
21
22
23
24
25
26
27
28
                                            12
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 14 of 15 Page ID #:78



1                                               EXHIBIT A
2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4             I, _____________________________ [print or type full name], of _____________
5     ___________________________ [print or type full address], declare under penalty of
6     perjury that I have read in its entirety and understand the Protective Order that was issued
7     by the United States District Court for the Central District of California on ____________
8     in the case of _____________________________________. I agree to comply with and
9     to be bound by all the terms of this Protective Order and I understand and acknowledge
10    that failure to so comply could expose me to sanctions and punishment in the nature of
11    contempt. I solemnly promise that I will not disclose in any manner any information or
12    item that is subject to this Protective Order to any person or entity except in strict
13    compliance with the provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court for
15    the Central District of California for the purpose of enforcing the terms of this Protective
16    Order, even if such enforcement proceedings occur after termination of this action. I
17    hereby appoint __________________________ [print or type full name] of
18    _______________________________________ [print or type full address and telephone
19    number] as my California agent for service of process in connection with this action or
20    any proceedings related to enforcement of this Protective Order.
21    Date: _____________________
22    City and State where sworn and signed: _________________________________
23    Printed name: _______________________________
24    Signature: __________________________________
25
26
27
28
                                             13
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
     Case 2:21-cv-01647-GW-PLA Document 12 Filed 03/22/21 Page 15 of 15 Page ID #:79



1                                               ORDER
2             Having considered the Parties’ Stipulated Protective Order, the Stipulated
3     Protective Order is granted.
4             IT IS SO ORDERED.
5
6             March 22
      DATED: _______________, 2021               _______________________________
                                                     HON. PAUL L. ABRAMS
7
                                              UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            14
                         [PROPOSED] STIPULATED PROTECTIVE ORDER
      ACTIVE 55876255
